MEMORANDUM OPINION


No. 04-07-00567-CR

Jon WATSON,
Appellant

v.

The STATE of Texas,
Appellee

From the 399th Judicial District Court, Bexar County, Texas
Trial Court No. 2007-CR-2150C
Honorable Pat Priest, Judge Presiding (1)

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	September 26, 2007

DISMISSED
	Jon Watson pleaded nolo contendere to arson pursuant to a plea bargain agreement. As part
of his plea-bargain, Watson signed a separate "Waiver of Appeal." The trial court imposed sentence
and signed a certificate stating that this "is a plea-bargain case, and the defendant has NO right of
appeal" and "the defendant has waived the right of appeal." See Tex. R. App. P. 25.2(a)(2). After
Watson timely filed a notice of appeal, the clerk sent copies of the certification and notice of appeal
to this court. See Tex. R. App. P. 25.2(e). The clerk's record, which includes the plea bargain
agreement and the trial court's Rule 25.2(a)(2) certification, has been filed. This court must dismiss
an appeal "if a certification that shows the defendant has the right of appeal has not been made part
of the record." Tex. R. App. P. 25.2(d).
	The clerk's record establishes this is a plea bargain case; that is, the punishment assessed by
the court does not exceed the punishment recommended by the prosecutor and agreed to by the
defendant. It also establishes that Watson waived his right to appeal. Watson's appointed appellate
counsel has advised the court in writing that she has reviewed the record and can find no right of
appeal. After reviewing the record and counsel's notice, we agree that Watson does not have a right
to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals
should review clerk's record to determine whether trial court's certification is accurate). We
therefore dismiss this appeal. Tex. R. App. P. 25.2(d). 
							PER CURIAM
Do not publish

1. Sitting by assignment.